DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group in the reply filed on  5/14/2021 is acknowledged.  The traversal is on the ground(s) that US 9,368,637 discloses a photoresist layer, not a polycrystalline silicon layer.  This is not found persuasive because a polycrystalline silicon layer is not a technical feature as required by both inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, lines 10 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be As the term “substantially” cannot be ascertained, the metes and bounds of Claim 1 are not set forth, and the Claim is properly rejected as being indefinite. Claims 2-11 are rejected based on their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al (US 2016/0343747) in view of Chung et al (US 2017/0307920) and Li (US20160246139).
	With respect to Claim 1, Du et al  discloses an array substrate (Figure 3, paragraph 3) comprising a base substrate (Figure 3, 10); a light shielding layer (Figure 3, 12) on the base substrate; a buffering layer  (Figure 3, 14) on a side of the light shielding layer distal to the base substrate; and an active layer  (Figure 3, 16) on a side of the buffering layer distal to the base substrate; and an orthographic projection of the light shielding layer on the base substrate substantially overlaps with an orthographic projection of the active layer on the base substrate, and substantially overlaps with an orthographic projection of the metal oxide layer on the base substrate. See paragraph 34 and Figure 3. See also Figures 1-3 and corresponding text, and paragraphs 34-48.
Du et al differs from the Claims at hand  in that Du et al does not disclose the use of a metal oxide as a buffering layer; and that the light shielding layer comprises amorphous silicon.
	Chung et al also pertains to TFT array substrates and discloses the use of a metal oxide as a buffering layer. See paragraph 39. 
	Li  et al also pertains to TFT devices and discloses the use of amorphous silicon as a light shielding layer material. See paragraphs 14-16.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use a metal oxide material in the device of Du et al, for its known benefit as a buffering layer as disclosed by Chung et al. The use of a known material, metal oxide, for its known benefit, as a buffering layer would have been within the skill of one of ordinary skill in the art. Moreover,  it would 

	With respect to Claim 2, and the limitation ”the light shielding layer has a thickness in the range of approximately 700A to approximately 1200 A”, the determination of the thickness of the layer would have been obvious to one of ordinary skill in the art, to optimize the light shielding properties of the layer. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 3, and the limitation “the metal oxide layer has a thickness in a range of approximately 100 A to approximately 1000A”, the determination of the thickness of the layer would have been obvious to one of ordinary skill in the art, to optimize the buffering properties of the layer. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 4, Li discloses further comprising a first buffer layer (Figure 3, 104) between the light shielding layer and the base substrate. See paragraphs 41-43.
	With respect to Claim 5, Li discloses the first buffer layer comprises one or more a combination of silicon oxide and silicon nitride. See paragraphs 41-43.
	With respect to Claim 6, Chung et al  disclose further comprising a second buffer layer between the metal oxide layer and the active layer (buffer layer can comprise combinations of aluminum oxide or silicon oxide). See paragraph 39.
	With respect to Claim 7, and the limitation “the second buffer layer  has a thickness in a range of approximately 1000 A to approximately 3000A”, the determination of the thickness of the layer would In re Antonie, 195 USPQ 6 (CCPA 1977). 
	With respect to Claim 8, Chung et al disclose the second buffer layer comprises silicon oxide (buffer layer can comprise combinations of aluminum oxide or silicon oxide). See paragraph 39.
	With respect to Claim 9, Chung et al discloses the the metal oxide comprises aluminum oxide. See paragraph 39.
	With respect to Claim 10, Du et al discloses the active layer comprises polycrystalline silicon. See paragraph 34. 
	With respect to Claim 11, Du et al discloses display apparatus. See paragraph 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






AGG
August 10, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812